Case 2:15-cr-20382-VAR-MKM ECF No. 216, PageID.3447 Filed 05/07/21 Page 1 of 1




                      UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

             Plaintiff,                      Case No. 2:15CR20382
v.                                           Hon. Victoria A. Roberts
                                             Magistrate Judge Elizabeth Stafford
PAUL NICOLETTI,
         Defendant.


          NOTICE OF CHANGE OF ASSISTANT U.S. ATTORNEY

To:    Attorney Admission Clerk and All Other Parties

Pursuant to the Electronic Filing Policy and Procedures, please take notice of the
following change(s) of Assistant U.S. Attorney(s) of record for the above
captioned case:

      x      Add the following AUSA(s):

             Name:       Jacqueline M. Hotz
             Telephone:     313-226-9108
             Fax:         313-226-2040
             Email address:    Jackie.Hotz@usdoj.gov



                                       By:   s/JACQUELINE M. HOTZ
                                             Assistant U.S. Attorney
                                             211 W. Fort St., Ste. 2001
                                             Detroit, Michigan 48226
                                             Phone: (313) 226-9108
                                             E-mail: Jackie.Hotz@usdoj.gov
 Dated: May 7, 2021                          MI Bar Number: P35219
